



Exhibit 10.6
TENNANT COMPANY


2017 STOCK INCENTIVE PLAN




Restricted Stock Unit Agreement




Name of Holder:  
No. of Units:     
Date of Grant:  
Vesting Date:  ______, 20__, subject to vesting conditions set forth on Exhibit
I





This is a Restricted Stock Unit Agreement (“Agreement”) between Tennant Company
(the “Company”) and the individual identified above (the “Holder”), effective as
of the date of grant specified above.


Recitals


WHEREAS, the Company maintains the Tennant Company 2017 Stock Incentive Plan
(the “Plan”); and


WHEREAS, pursuant to the Plan, the Compensation Committee (“Committee”) of the
Board of Directors has the authority to grant awards under the Plan, including
awards that may be denominated in restricted stock units (“Units”); and


WHEREAS, the Committee has delegated its authority under the Plan to the
President and Chief Executive Officer of the Company to grant awards to
employees who are not executive officers of the Company; and


WHEREAS, the President and Chief Executive Officer of the Company has determined
that the Holder is eligible to receive an award of Units under the Plan (the
“Award”), subject to the vesting conditions set forth on Exhibit I;
    
NOW, THEREFORE, the Company hereby grants Units to the Holder under the terms
and conditions as follows:


Terms and Conditions*


1.
Grant. The Holder is granted the number of Units specified at the beginning of
this Agreement, subject to the vesting conditions set forth on Exhibit I.



2.
Fair Market Value of Units. The fair market value of a Unit subject to this
Agreement shall at all times be equal to the Fair Market Value of a Share of the
Company’s Stock (the “Common Stock”).









________________________
* Unless the context clearly indicates otherwise, any capitalized term that is
not defined in this Agreement shall have the meaning set forth in the Plan as it
currently exists or as it is amended in the future.




1

--------------------------------------------------------------------------------





3.    Vesting and Payment of Benefits.


(a)    Generally. Payment of vested Units subject to this Agreement shall be
made by the Company delivering one Share of Common Stock for each vested Unit to
the Holder, subject to the tax withholding provisions of Section 12.


(b)    Vesting and Payment. Subject to Sections 5 and 6 of this Agreement, Units
subject to this Agreement shall vest on the vesting date specified at the
beginning of this Agreement, subject to the vesting conditions set forth on
Exhibit I, unless the Holder’s employment with the Company shall terminate prior
to such vesting date. The number of Units that vest, if any, may be more or less
than the number of Units specified at the beginning of this Agreement and will
be based solely on the vesting conditions set forth on Exhibit I. Delivery of
Shares of Common Stock in payment of the Units will occur as soon as
administratively practicable after the President and Chief Executive Officer
certifies achievement of the vesting conditions and the Holder shall have no
power to affect the timing of such payment. Such issuance shall be evidenced by
a stock certificate or appropriate entry on the books of the Company or a duly
authorized transfer agent of the Company, and shall be in complete satisfaction
of such vested Units. If the Units that vest and become payable include a
fractional Unit, the Company shall round the number of vested Units to the
nearest whole Unit prior to delivery of Shares as provided herein. If the
ownership of or issuance of Shares to the Holder as provided herein is not
feasible or practical due to applicable exchange controls, securities or tax
laws or other provisions of applicable law, as determined by the President and
Chief Executive Officer in his sole discretion, the Holder or his/her legal
representative shall receive cash proceeds in an amount equal to the Fair Market
Value (as of the date vesting occurs) of the Shares otherwise issuable to
Holder, net of any amount required to satisfy withholding tax obligations as
provided in Section 11.


(c)    Effect. Whenever the Company shall become obligated to make payment in
respect of a Unit subject to this Agreement, all rights of the Holder with
respect to such Unit, other than the right to such payment, shall terminate and
be of no further force or effect and such Unit shall be cancelled.


(d)    Payments on Death. Any payment due under this Agreement following the
death of the Holder shall be paid to the Successor of the Holder.


4.
No Entitlement to Cash Dividends. The Holder shall not be entitled to receive
any cash dividends or cash dividend equivalents with respect to the Units
credited to the Holder’s account.



5.
Effect of Termination of Employment. If the Holder ceases to be an Employee
prior to the vesting date specified at the beginning of this Agreement other
than as a result of the Holder’s death, Retirement or Disability, the Holder
shall forfeit the Units. If the Holder ceases to be an Employee as a result of
Holder’s death, Retirement or Disability, then the Holder shall be entitled to
receive a pro rata portion of the Units that vest, if any, on the vesting date
specified at the beginning of this Agreement and based upon the extent of the
achievement of the vesting conditions set forth on Exhibit I, as provided in
Section 3, and the balance of the Units shall be forfeited. The pro rata portion
shall be determined by utilizing a fraction the numerator of which is the number
of days between the Date of Grant specified at the beginning of this Agreement
and the date Holder’s employment ended, and the denominator of which is the
number of days between such Date of Grant and the vesting date specified at the
beginning of this Agreement. Notwithstanding anything to the contrary in this
Agreement, to the extent the benefit provided hereunder is considered to be
deferred compensation under Section 409A of the Code, and if the Holder is a
“specified employee” within the meaning of Section 409A of the Code, then any
payment due as a result of separation from service will



2

--------------------------------------------------------------------------------





not be made until six months after the Holder’s separation from service or, if
earlier, the payment date in accordance with this Agreement.


6.
Change of Control. Notwithstanding anything to the contrary stated herein, upon
the occurrence of a Change of Control, all of the Units (based on achievement at
the target level) subject to this Agreement shall immediately vest and be paid
in full as provided in Section 3. Notwithstanding anything in this Agreement to
the contrary, no Change of Control shall be deemed to occur unless it would also
be deemed to constitute a change in ownership or effective control, or a change
in the ownership of a substantial portion of the assets, of a business under
Section 409A of the Code.



7.
Forfeiture/Recoupment of Restricted Stock Unit. This Award is subject to the
terms of the Company’s Compensation Recoupment Policy as in effect from time to
time.



8.
Adjustments for Changes in Capitalization. The Units subject to this Agreement
shall be subject to adjustments for changes in the Company’s capitalization as
provided in Section 16 of the Plan.



9.
No Transfer. The Units may not be pledged, assigned or transferred except as
expressly provided in Section 6.3 of the Plan.



10.
No Shareholder Rights Until Payment. The Holder shall not have any of the rights
of a shareholder of the Company in connection with the award of Units subject to
this Agreement unless and until the Holder becomes the holder of record of the
Common Stock issued in payment of the Units.



11.
No Right to Employment. This Agreement shall not give the Holder a right to
continued employment with the Company or any Affiliate of the Company, and the
Company or any such Affiliate employing the Holder may terminate his/her
employment and otherwise deal with the Holder without regard to the effect it
may have upon him/her under this Agreement.



12.
Tax Withholding. The Company (or the Subsidiary or Affiliate employing the
Holder) shall, in accordance with the provisions of Section 14 of the Plan,
withhold from any payment in settlement of vested Units under this Agreement an
amount equal to the amount of any required domestic or foreign tax withholding
obligation, including any social security obligation. The Company (or the
Subsidiary or Affiliate employing the Holder) may withhold Shares equal in value
to the amount of such tax withholding obligation, or may permit the Holder to
arrange for the satisfaction of such tax withholding obligation by payment of
the estimated tax obligation to the Company (or the Subsidiary or Affiliate
employing the Holder).



13.
Restricted Stock Units Subject to Plan, Articles of Incorporation and By-Laws.
Holder acknowledges that this Award is subject to the Plan, the Articles of
Incorporation, as amended from time to time, and the By-Laws, as amended from
time to time, of the Company, and any applicable federal or state laws, rules or
regulations.



14.
Obligation to Reserve Sufficient Shares. The Company shall at all times during
the term of this Award reserve and keep available a sufficient number of Shares
to satisfy this Agreement.



15.
Binding Effect. This Agreement shall be binding in all respects on the heirs,
representatives, successors and assigns of the Holder.



16.
Choice of Law. This Agreement is entered into under the laws of the State of
Minnesota and shall be construed and interpreted thereunder (without regard to
its conflict of law principles).





3

--------------------------------------------------------------------------------





17.
Interpretation of This Agreement. All decisions and interpretations made by the
Committee with regard to any question arising hereunder or under the Plan shall
be binding and conclusive upon the Company and the Holder. This Agreement is
subject to and shall be construed in accordance with the terms of the Plan. If
there is any inconsistency between the provisions of this Agreement and the
Plan, the provisions of the Plan shall govern.



18.
Nature of the Award. The Holder understands that the value that may be realized,
if any, from the Award is contingent, and depends on the future market price of
the Common Stock, among other factors. The Holder further confirms his or her
understanding that the Award is intended to promote employee retention and stock
ownership and to align employees’ interests with those of the Company’s
shareholders, is subject to vesting conditions and will be cancelled if vesting
conditions are not satisfied. The Holder also understands that (i) the Plan is
discretionary in nature and may be suspended or terminated by the Company at any
time; (ii) the grant of an Award is voluntary and occasional and does not create
any contractual or other right to receive future Awards, or benefits in lieu of
Awards even if Awards have been granted repeatedly in the past; (iii) all
decisions with respect to any future award will be at the sole discretion of the
Company; (iv) his or her participation in the Plan is voluntary; (v) the value
of this Award is an extraordinary item of compensation which is outside the
scope of his or her employment contract with his or her actual employer, if any;
(vi) this Award and past or future Awards are not part of normal or expected
compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits or similar
payments; and (vii) no claim or entitlement to compensation or damages arises
from termination of this Award or diminution in value of this Award, and he or
she irrevocably releases the Company, and its subsidiaries from any such claim
that may arise.





IN WITNESS WHEREOF, the Holder and the Company have executed this Agreement
effective as of the date of grant specified above.




HOLDER






                                                    






TENNANT COMPANY




By /s/ Carol E. McKnight        
Carol E. McKnight


Its SVP, Global Human Resources    




4

--------------------------------------------------------------------------------





EXHIBIT I




Vesting Conditions


The Units will vest based on








5